ORDER
PER CURIAM.
Defendant appeals his convictions of first degree assault, § 565.050 RSMo 1986, two counts of second degree assault, § 565.060 RSMo 1986, two counts of first degree burglary, § 569.170 RSMo 1986, and three counts of armed criminal action, § 571.015, RSMo 1986, for which he was sentenced by the trial court to a total of twenty-nine years imprisonment in accordance with the jury’s recommendation. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 30.25(b).